Case 2:21-cv-00143-JRG-RSP Document 20 Filed 08/02/21 Page 1 of 9 PageID #: 265




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       MARSHALL DIVISION

                                                            §
      MASTER WOODCRAFT CABINETRY,
                                                            §
      LLC and MCW INDUSTRIES, LLC,
                                                            §
                       Plaintiffs,                          §
                                                            §
     v.                                                     §   Case No. 2:21-cv-00143-JRG-RSP
                                                            §
      CHOATE CONSTRUCTION                                   §
      COMPANY,                                              §
                                                            §
                       Defendant.                           §

                                          MEMORANDUM OPINION

              On July 22, 2021, the Court heard oral argument on two motions:

          •   First Amended Motion to Remand and to Stay Parties Arbitration Conduct (“Motion to

              Remand”), filed by Plaintiffs Master Woodcraft Cabinetry, LLC and MCW Industries,

              LLC (“Plaintiffs”). Dkt. No. 9 1. Plaintiffs move the Court to remand this case to the district

              court of Harrison County, Texas as well as to stay an ongoing arbitration between the

              parties. Id. at 1 2. The Motion to Remand is DENIED.

          •   Motion for Stay of Proceedings and Referral to Arbitration (“Motion to Stay”), filed by

              Defendant Choate Construction Company (“Defendant”). Dkt. No. 8. Defendant moves the

              Court to stay the federal court proceedings and refer the case to arbitration. Id. at 5. The

              Motion to Stay is GRANTED.

 I.           BACKGROUND

              A.     Factual History




 1
     Plaintiffs’ original motion to remand (Dkt. No. 7) appears to be replaced by the Motion to Remand (Dkt. No. 9).
 2
     Citations are to document numbers and page numbers assigned through ECF.

                                                            1
Case 2:21-cv-00143-JRG-RSP Document 20 Filed 08/02/21 Page 2 of 9 PageID #: 266




            The parties in this case are the Plaintiffs Master Woodcraft Cabinetry, LLC and MCW

 Industries both of which are domiciled in Texas, and the Defendant which is domiciled in Georgia.

 Dkt. No. 1 at 1.

            This lawsuit arises from a contractual dispute between the parties related to the construction

 of an apartment complex known as Liberty Southpark CCRC, in Charlotte, North Carolina

 (“Liberty Project”). Dkt. No. 11 at 1. The parties had a pre-existing business relationship prior to

 the Liberty Project. In December 2014, the parties entered into credit agreement related to a

 different project in South Carolina. Dkt. No. 9-3; see also Dkt. No. 11 at 3. The Credit Agreement

 contains a clause that states:

            The undersigned certifies that the above furnished information is true and correct
            and agrees that this document shall become a part of the terms of all sales
            contracts or purchase orders between MWCCIMCW Ind. and Purchaser. The
            relationship between Seller and Purchaser and all suits between MWCC/MCW
            Ind. and Purchaser arising under any theory of law or any cause of action shall
            be governed under the laws of the State of Texas without regard to any conflict
            of laws provision. . . . Purchaser agrees that Jurisdiction and venue for any suit
            arising out of any relationship between Purchaser and MWCC/MCW Ind. under
            any theory of law or any cause of action shall be only in the appropriate County or
            State Court in Harrison County, Texas and Purchaser expressly agrees and consents
            to jurisdiction and venue in said State and County. In further consideration of the
            extension of credit by Seller to Purchaser, the Purchaser expressly agrees that no
            removal to any United States District Court or transfer of venue (Federal or State)
            shall ever by sought by Purchaser and Purchaser hereby waives any objection to in
            personam jurisdiction and venue and agrees to make no request to transfer to any
            suit to any other Court other than the appropriate County or State Court in Harrison
            County. Texas.

 Id. at 1 (emphasis added).

            In October 2019, the parties entered into a contractor-subcontractor agreement

 (“Subcontractor Agreement”) 3 relating to the Liberty Project. Dkt. No. 8-1. Under the

 Subcontractor Agreement, the Plaintiff was to build and install cabinets, among other things, for



 3
     The Defendant where considered to be the contractor. Plaintiffs were considered to be the subcontractor.

                                                             2
Case 2:21-cv-00143-JRG-RSP Document 20 Filed 08/02/21 Page 3 of 9 PageID #: 267




 the Liberty Project. Dkt. No. 11 at 1. The Subcontractor Agreement contains provisions relating

 to arbitration, merger, and governing law. Dkt. No. 8-1 at 23–28. Of particular note are the

 arbitration and merger clauses, which state:

                                             Article X
                                        Claims and Disputes
        All claims, disputes, and controversies between Contractor and Subcontractor,
        relating in any way to the Subcontract, the Work or the Project shall be conclusively
        resolved as follows:
                Disputes Arising from Contractor’s Decisions - Subcontractor shall be
                bound by all decisions of Contractor, which shall be final unless the parties
                have agreed in writing that further resolution is needed, or Subcontractor
                timely commences arbitration proceedings in strict accordance with the
                following provisions:
                        a)      If Subcontractor disputes any decision of Contractor, the dispute
                        shall be resolved by final and binding arbitration administered by the
                        American Arbitration Association (“AAA”) . . . .


                                            Article XII
                                              Merger
        The Subcontract supersedes any and all proposals, negotiations and agreements,
        both written and oral, prior to the date of the Subcontract, and shall be amended
        only by written instrument signed by both Contractor and Subcontractor. No term
        or provision of the Subcontract may be waived by either party except in writing,
        signed by Contractor’s duly authorized officer or agent. . . . Any additional
        communications between the parties regarding the terms of the Subcontract shall
        not be considered either a revocation of the offer or acceptance by either party, but
        shall be considered communications regarding a potential change to the
        Subcontract pursuant to the provisions herein.

 Id. at 23–27.

        During the course of the Liberty Project the parties entered into a number of amendments

 to the Subcontractor Agreement, known by the parties as “change orders.” See generally Dkt. No.

 9-5. These change orders supplement or in some cases alter the terms of the Subcontractor

 Agreement (e.g. final amount to be paid). Id. at 1. On March 26, 2020, Plaintiffs sent a document

 to Defendant entitled “Change Order Number 005” (“Plaintiffs’ Form”). The document is signed

 by the Plaintiffs but unsigned by the Defendant. Id. at 2. Plaintiffs’ Form is Plaintiffs’ change order

                                                   3
Case 2:21-cv-00143-JRG-RSP Document 20 Filed 08/02/21 Page 4 of 9 PageID #: 268




 form that appears to detail an amendment to the contract price. Id. Since Change Order Number

 005 was created by the Plaintiffs it also contains a number of boilerplate provisions related to

 controlling law. Id. at 3. On April 21, 2020 (after Change Order Number 005 was sent to the

 Defendant), both Plaintiffs and Defendant signed “Subcontractor Change Order #4” (“Defendant’s

 Form”). Id. at 1. Subcontractor Change Order #4 is on Defendant’s form and recites:

         The work covered by this Change Order shall be performed under the same terms
         and conditions of the Subcontract. Any changes and/or revisions to this document
         must be initialed by both parties to be valid and binding.

 Id. At some point complications arose relating to the work to be performed under the Subcontractor

 Agreement, ultimately resulting in the present suit. Dkt. No. 11 at 1–2.

         B.     Procedural History

         On March 18, 2021, the Plaintiffs filed a complaint against the Defendant in the District

 Court, Harrison County, Texas styled: Master Woodcraft Cabinetry, LLC and MCW Industries,

 LLC vs. Choate Construction Company – Cause No. 21-0260. Dkt. No. 1 at 1. In the originally

 filed complaint, Plaintiffs allege “[v]enue in Harrison County is proper in this cause because the

 parties have agreed in writing that venue is proper here and only here, or, in the alternative, all or

 a substantial part of the events giving rise to the claim occurred in Harrison County.” Dkt. No. 3

 at 2.

         On April 23, 2021, Defendant removed the case from the state district court to the U.S.

 District Court for the Eastern District of Texas, Marshall Division. Dkt. No. 1. In its notice of

 removal, the Defendant alleges that this Court has diversity jurisdiction over this dispute. Id. ⁋ 2.

 On May 20, 2021 pursuant to the Subcontractor Agreement, the Defendant filed a demand for

 arbitration. Dkt. No. 8 at 2. The demand for arbitration was accepted by the American Arbitration

 Association (“AAA”) and assigned an arbitration proceeding number. Id.



                                                   4
Case 2:21-cv-00143-JRG-RSP Document 20 Filed 08/02/21 Page 5 of 9 PageID #: 269




 II.     DISCUSSION

         Plaintiffs take the position that remand back to the state district court is proper because the

 Credit Agreement controls the Court’s jurisdiction analysis—or in the alternative Plaintiffs’ Form

 controls the analysis. Dkt. No. 9 at 2 (“Plaintiffs’ claims arise from a Credit Agreement and Change

 Order signed by Defendant which included a forum selection clause requiring all suits to be

 brought in a Texas state court.”). Defendant, on the other hand, contends that the Subcontractor

 Agreement governs the dispute between the parties. Dkt. No. 11 at 3.

         A.      The Credit Agreement was Superseded by the Subcontractor Agreement

         The merger clause in the Subcontractor Agreement supersedes the provisions of the Credit

 Agreement. “A merger occurs when the same parties to an earlier agreement later enter into a

 written integrated agreement covering the same subject matter.” Superior Laminate & Supply v.

 Formica Corp., 93 S.W.3d 445, 448-449 (Tex. App.—Houston [14th Dist.] 2002, pet. denied)

 (citing Fish v. Tandy Corp., 948 S.W.2d 886, 896 (Tex. App.—Fort Worth 1997, writ denied).

 Whether merger occurs is determined by the parties’ intent. Id. According to Texas law the Court

 determines the intent of the parties by interpreting the contract language “in its plain grammatical

 meaning . . . .” Coffman v. Provost Umphrey, LLP, 161 F. Supp.2d 720, 724 (E.D. Tex. 2001)

 (citing R & P Enters. v. LaGuarta, Gavrel & Kirk, Inc., 596 S.W.2d 517, 518-19, 23 Tex. Sup. Ct.

 J. 280 (Tex. 1980)). The plain meaning of the Subcontractor Agreement will be enforced, unless

 the plain meaning defeats the intent of the parties. See Ikon Office Solutions, Inc. v. Eifert, 2 S.W.3d

 688, 694 (Tex. App.--Houston [14th Dist.] 1999, no pet.) (citing D. Wilson Constr. Co. v. Cris

 Equip. Co., Inc., 988 S.W.2d 388 (Tex. App.--Corpus Christi 1999)).

         The Court sees no reason to deviate from the plain meaning of the Subcontractor

 Agreement’s merger clause. The Court finds there that there is no suggestion that at the time of



                                                    5
Case 2:21-cv-00143-JRG-RSP Document 20 Filed 08/02/21 Page 6 of 9 PageID #: 270




 signing the parties meant to deviate from the plain meaning of the Subcontractor Agreement’s

 merger clause. Although the Credit Agreement has a provision that seeks to merge the provisions

 of the Credit Agreement with any subsequent agreement, that is clearly contrary to a plain reading

 of the later-signed Subcontractor Agreement’s merger clause. The Subcontractor Agreement

 merger provision shows a clear intent of the parties to “supersede[] any and all proposals,

 negotiations and agreements, both written and oral, prior to the date of the Subcontract.” Dkt. No.

 8-1 at 27. Accordingly, the Subcontractor Agreement’s merger clause superseded the previous

 Credit Agreement, at least for the Liberty Project.

         B.       Subcontract Change Order #5 is not Applicable

         Plaintiff’s Form did not alter the Subcontractor Agreement. Plaintiffs contend that it

 received the Defendant’s Form and the Plaintiff’s Form at the same time (or received Plaintiffs’

 Form very closely in time after the Defendant’s Form was received) and that because they were

 received at approximately the same time, both documents should be treated as a single document.

 Dkt. No. 9 at 5–6. Defendant counters that it was only Defendant’s Form that was signed and

 executed by both parties and that the Defendants had no intent to agree to Plaintiffs’ Form. Dkt.

 No. 11 at 5–6 (“The four-page document Plaintiffs attach as Exhibit B to their Motion is not

 “Change Order #4” executed by Plaintiff and Defendant. Rather, Change Order #4 was only

 comprised of the first page of those documents, and which bears the signatures of both parties’

 representatives.”).

         The central dispute is whether the change order consists only of Defendant’s Form or

 whether it additionally comprises the unsigned Plaintiffs’ Form. 4 The change order consists only



 4
  The record is unclear whether Plaintiffs’ Form was sent in the same transmission as Defendants’ Form or whether
 Plainitffs’ Form was sent shortly after Defendant’s Form was received. That distinction does not play a role in the
 Court’s analysis in this case because in either case the result is the same.

                                                         6
Case 2:21-cv-00143-JRG-RSP Document 20 Filed 08/02/21 Page 7 of 9 PageID #: 271




 of Defendant’s Form. Defendant intended to preserve the governing Subcontractor Agreement

 provisions as Defendant expressly state in Defendant’s Form. Dkt. No. 9-5 at 1 (“All other

 conditions and stipulations of the Original Subcontract are to remain the same.” (emphasis

 removed)). Defendant’s intent is further confirmed by Defendants’ Form expressly stating it is

 only a one-page document. Id. (“Change Order Page 1 of 1”). The Court concludes that the

 Plaintiffs’ Form was a “Change Order Proposal” sent to the Defendant for review and Defendant’s

 Form is the final reduction of the proposed amendment contemplated, and actually signed, by both

 parties. Dkt. No. 8-1 at 8.

        Under Texas law “an unsigned paper may be incorporated by reference into a paper signed

 . . . The language used is not important provided the document signed by the [parties] . . . plainly

 refers to another writing.” Trico Marine v. Stewart & Stevenson Technical Services, Inc., 73

 S.W.3d 545, 549 (Tex. App.--Houston [1st Dist.] 2002) (quoting Owen v. Hendricks, 433 S.W.2d

 164, 166, 12 Tex. Sup. Ct. J. 28 (Tex. 1968)). “The absence of such a reference within the signed

 document shows that the parties did not intend to contract with reference to the other instrument.”

 Id. (internal quotation omitted) (quoting Clutts v. S. Methodist Univ., 626 S.W.2d 334, 336 (Tex.

 App.--Tyler 1981)). There is no reference to an intent to incorporate the Plaintiffs’ Form. There is

 no indication that the parties wanted to incorporate the unsigned Plaintiff’s Form into Defendant’s

 Form. Thus, it cannot be said that Plaintiff’s Form was incorporated into Defendant’s Form.

        Other than the previously presented arguments, Plaintiffs do not articulate any other

 argument why remanding this action to the Harrison County district court would be proper. Based

 on the amounts in dispute and complete diversity between Plaintiffs and the Defendant, the Court

 has jurisdiction over this case. 28 U.S.C. § 1332(a)(1).




                                                  7
Case 2:21-cv-00143-JRG-RSP Document 20 Filed 08/02/21 Page 8 of 9 PageID #: 272




        C.      Federal Court Proceedings are Stayed and Referred to Arbitration

        Based on the Subcontractor Agreement, Defendant moves the Court to stay the federal

 court proceedings and direct the parties to arbitrate this dispute. See Dkt. No. 8 at 1. Plaintiff does

 not advance any arguments that Defendant’s arbitration clause is invalid, or otherwise

 inapplicable. Plaintiff’s only objection to enforcement of the arbitration clause relates to whether

 the jurisdiction is controlled by the either the Credit Agreement or Plaintiffs’ Form. See generally

 Dkt. No. 10.

        If the court is “satisfied” that an action is subject to an enforceable arbitration provision,

 the court must “stay the trial of the action until such arbitration has been had in accordance with

 the terms of the agreement.” 9 U.S.C. § 3. The FAA “leaves no place for the exercise of discretion

 by the district court, but instead mandates that district courts shall direct the parties to proceed to

 arbitration on issues as to which an arbitration agreement has been signed.” Dean Witter Reynolds,

 Inc. v. Byrd, 470 U.S. 213, 105 S. Ct. 1238, 1241 (1985).

        The arbitration provision under the Subcontractor Agreement expressly states that “all

 claims, disputes, and controversies between Contractor and Subcontractor . . . shall be resolved by

 final and binding arbitration.” Dkt. No. 8-1 at 23. The provision outlines the details concerning

 arbitration, including the powers of the arbitrator, the location where arbitration is to be held, and

 the effect of a decision. Id. at 24. Moreover, Plaintiffs did not argue that the arbitration clause is

 unenforceable or that the dispute was outside of the arbitration clause’s scope; thus, Plaintiffs have

 not advanced any argument why the arbitration would be inappropriate. The Court is satisfied that

 the arbitration provision is valid and that this dispute falls within the scope of the arbitration

 provision.




                                                   8
Case 2:21-cv-00143-JRG-RSP Document 20 Filed 08/02/21 Page 9 of 9 PageID #: 273




 III.   CONCLUSION

        The Motion to Remand is DENIED. The Court STAYS the proceedings until the

 resolution of arbitration. It is ORDERED that the parties advise the Court within 14 days of the

 completion of the arbitration or other disposition of the dispute.
        SIGNED this 3rd day of January, 2012.
        SIGNED this 2nd day of August, 2021.




                                                       ____________________________________
                                                       ROY S. PAYNE
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  9
